EXHIBIT 10.11(b)

AWARD NOTICE

to [name]

April 14, 2004

Pursuant to the Continental Airlines, Inc.

Long Term Incentive and RSU Program

[NLTIP Award]

This document constitutes your formal Award Notice with respect to an NLTIP
Award as a Participant under the Continental Airlines, Inc. Long Term Incentive
and RSU Program (as amended from time to time, the "Program") adopted under the
Continental Airlines, Inc. Incentive Plan 2000 (as amended from time to time,
the "Incentive Plan 2000"). This Award Notice evidences your receipt of an NLTIP
Award under the Program with respect to the NLTIP Performance Period commencing
on April 1, 2004, and ending on December 31, 2006 (the "Performance Period").



The Human Resources Committee of the Board of Directors of the Company (the
"Committee") has established certain performance goals for purposes of NLTIP
Awards under the Program. The performance goals relate to (1) the EBITDAR Margin
achieved by the Company for the Performance Period as compared to the average of
the EBITDAR Margins achieved by the companies in the Industry Group (currently
Alaska Air Group, Inc., America West Holdings Corporation, AMR Corporation,
Delta Air Lines, Inc., Northwest Airlines Corporation, Southwest Airlines Co.,
UAL Corporation and US Airways Group, Inc.) for such period (such average is
referred to as the "Entry EBITDAR Margin") and (2) the Company's achievement of
a Cash Hurdle as of the last day of the Performance Period. EBITDAR Margin
(which is more specifically defined in the Program) generally means the EBITDAR
achieved during the Performance Period by the Company (or a company in the
Industry Group, as the case may be) divided by the Company's (or such other
company's) cumulative revenues over the Performance Period. The Cash Hurdle
performance goal is satisfied if the Company's cash flow over the Performance
Period is such that the Company's total unrestricted cash, cash equivalents and
short-term investments as of the last day of the Performance Period is equal to
or greater than a target amount specified by the Committee. For purposes of
NLTIP Awards under the Program for the Performance Period, the specific
performance targets established by the Committee are as follows: (1) Target
EBITDAR Margin equal to Entry EBITDAR Margin plus 100 Basis Points; (2) Stretch
EBITDAR Margin equal to Target EBITDAR Margin plus 100 Basis Points; and (3)
Cash Hurdle of $1.0 billion.



The potential Payout Percentage applicable to your NLTIP Award for the
Performance Period will vary depending on the EBITDAR Margin achieved by the
Company for such period as compared to the Entry EBITDAR Margin for such period.
Based on your position and pay at April 14, 2004, your potential Payout
Percentage is equal to ___% plus (1) if the Company's EBITDAR Margin with
respect to the Performance Period exceeds the Entry EBITDAR Margin with respect
to such period, an additional percentage equal to (x) ___ divided by (y) 100,
for each Basis Point that the Company's EBITDAR Margin with respect to the
Performance Period exceeds the Entry EBITDAR Margin with respect to such period,
up to and including the Target EBITDAR Margin with respect to the Performance
Period, and (2) if the Company's EBITDAR Margin with respect to the Performance
Period exceeds the Target EBITDAR Margin with respect to such period, an
additional percentage equal to (x) ____ divided by (y) 100, for each Basis Point
that the Company's EBITDAR Margin with respect to the Performance Period exceeds
the Target EBITDAR Margin with respect to such period, up to and including the
Stretch EBITDAR Margin with respect to the Performance Period.



The Payment Amount with respect to your NLTIP Award for the Performance Period,
assuming that both the Cash Hurdle for such period is achieved and the Company's
EBITDAR Margin is at least equal to the Entry EBITDAR Margin for such period,
will be your Payout Percentage times your Base Amount (base annual salary plus a
deemed bonus) in effect as of the earlier of the last day of the Performance
Period, the date of your death, Disability or Retirement, or the day immediately
preceding the date upon which you suffer a Qualifying Event in connection with,
after, or in contemplation of a Change in Control. Receipt of a Payment Amount
is also conditioned on your continuous employment with the Company and its
subsidiaries until the last day of the Performance Period (with limited
exceptions for certain terminations of employment, such as death, Disability,
and Retirement). A Payment Amount may be pro-rated as provided in the Program
(for example, if you become a participant in the Program after April 14, 2004,
or if your employment terminates under certain circumstances prior to the last
day of the Performance Period).



Prior to any payment under the Program, the Committee must (with limited
exceptions) certify in writing that the performance goals have been met.



Capitalized terms used in this Award Notice are defined in the Program, and your
participation is subject to the terms of the Program and the Incentive Plan
2000. The Program and the Incentive Plan 2000 are hereby incorporated into this
Award Notice by reference.



If you have any questions, or wish to obtain a copy of the Program or the
Incentive Plan 2000, please contact _____________________.





CONTINENTAL AIRLINES, INC.



 

By:_________________________

Michael Campbell

Senior Vice President -

Human Resources and

Labor Relations

